DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “comprising the display” of claim 14 does not further limit the independent claim limitation “drive a display in communication with the at least one computer processor to display the masked image with the feature removed”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and by dependency claims 2-14) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10929702 in view of Mikhail et al. (Automatic Logo Removal for Semitransparent and Animated Logos). Differences are highlighted in the table below. The limitation “comparing a first difference in intensity between a first pixel of the image and a second pixel of the image to a first threshold, wherein the second pixel is within a given distance from the first pixel; and identifying a region of the image that contains the first pixel as containing the feature, based on comparing the first difference and the first threshold” makes the patented application more specific. The limitations “a mask removing the feature from the image; apply the mask to the image” are taught by Mikhail et al. (logo mask, 3.1.1, logo removal, 3.2, interpolate points covered by the logo mask, 3.2.1).

U.S. Patent No. 10929702
1. A method comprising: receiving, via at least one computer processor, at least one image of a portion of a subject's body, wherein the image includes a feature that was artificially added subsequent to acquisition of the image; using the at least one computer processor, identifying the feature within the image, wherein identifying the feature comprises: comparing a first difference in intensity between a first pixel of the image and a second pixel of the image to a first threshold, wherein the second pixel is within a given distance from the first pixel; and identifying a region of the image that contains the first pixel as containing the feature, based on comparing the first difference and the first threshold; and in response thereto, generating an output on an output device, wherein generating the output comprises driving a display to display the image with the feature removed from the image.
Current Application
1. An apparatus comprising: at least one computer processor configured to: receive, from an imaging device, an image of a subject's body; identify, within a region of the image, a feature that was artificially added subsequent to acquisition of the image, wherein the feature is identified based on a characteristic of the region satisfying a threshold; generate, based on the characteristic of the region, a mask removing the feature from the image; apply the mask to the image; and drive a display in communication with the at least one computer processor to display the masked image with the feature removed.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail et al. (“Automatic Logo Removal for Semitransparent and Animated Logos”) in view of Miller et al. (“Logo and Text Removal for Medical Image Retrieval”).

Regarding claim 1, Mikhail et al. disclose an apparatus comprising: at least one computer processor configured to: identify, within a region of the image, a feature that was artificially added subsequent to acquisition of the image (Adding a visual logo to a video sequence is a popular method of identifying the owner of that sequence, abstract), wherein the feature is identified based on a characteristic of the region satisfying a threshold (Our method consists of two main steps: logo detection and logo removal: determine the exact position of the logo and its binary mask, part 3, Using simple binary segmentation with a threshold, more accurately estimate the logo mask, 3.1.1); generate, based on the characteristic of the region, a mask removing the feature from the image (logo mask, 3.1.1, logo removal, 3.2); apply the mask to the image (interpolate points covered by the logo mask, 3.2.1); and drive a display in communication with the at least one computer processor to display the masked image with the feature removed (Fig. 6 shows displaying image with logo removed).

Mikhail et al. do not disclose receive, from an imaging device, an image of a subject's body.

Miller et al. teach receive, from an imaging device, an image of a subject's body (Images before the removal of logos and text, Fig 1 [shows chest and brain of a patient]) identify, within a region of the image, a feature that was artificially added subsequent to acquisition of the image wherein the feature is identified based on a characteristic of the region satisfying a threshold and generate, based on the characteristic of the region, a mask removing the feature from the image (ln our approach, we extract the main object from the image by removing logos that are added to the images as well as frames around the images and text fields or other elements that are not needed, abstract, parts smaller than a certain size (including most of the text) can be removed, logo of the university hospitals, If a logo was detected in the upper region, the logo part was filled with black pixels, detection and removal of university logo in the upper part (thresholding, white pixel count before and after an erosion, filling of region with black if value in a certain range), part 2) [“certain size” and thresholding = “satisfying a threshold”] and drive a display in communication with the at least one computer processor to display the masked image with the feature removed (Shows display of Images after the removal of logos and text, Fig. 2).

Mikhail et al. and Miller et al. are in the same art of removing unwanted logos from an image (Mikhail et al., abstract; Miller et al., abstract). The combination of Miller et al. with Mikhail et al. enables the imaging of a subjects body in particular. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the medical image of Miller et al. with the invention of Mikhail et al. as this was known at the time of filing, the combination would have predictable results, and as Miller et al. indicate “The amount of visual medical information being produced in large hospitals is exploding. Most University Hospitals produce millions of images per year (Geneva Radiology: 20,000 images per day). Currently, the access to these images is most often limited to an access by patient identification” (abstract) “Content-based retrieval has already been used successfully as a diagnostic aid [7] and is generally proposed in domains such as case-based reasoning or evidence-based medicine” (part 1) and “We needed to develop a solution that runs completely automatic on the 65,000 images without any manual intervention” (part 2); indicating the benefit to applying the logo removal technology of Mikhail et al. to the medical images described by Miller et al..

Regarding claim 2, Mikhail et al. and Miller et al. disclose the apparatus of claim 1. Miller et al. further teach the feature comprises alphanumeric text (removing logos that are added to the images as well as frames around the images and text fields or other elements that are not needed, abstract, removal of logos and text, part 2).

Regarding claim 8, Mikhail et al. and Miller et al. disclose the apparatus of claim 1. Mikhail et al. and Miller et al. further indicate the at least one computer processor is configured to identify the characteristic, wherein, to identify the characteristic, the at least one computer processor is configured to apply a filter to the region (Mikhail et al., In [4], the authors use a multi-stage approach to logo detection. First, simple binary segmentation is performed, thereby filtering out a large portion of the pixels that belong to moving objects and to the background, part 2.2, Fuzzy Logo Filter [5], part 4; Miller et al., Thresholding, part 2 [thresholding can be interpreted as a type of filtering]).

Regarding claim 13, Mikhail et al. and Miller et al. disclose the apparatus of claim 1. Mikhail et al. and Miller et al. further indicate an additional computer processor is configured to receive the image from the imaging device and add the feature to the image, wherein the at least one computer processor is configured to receive the image of the subject's body from the imaging device via the additional computer processor (Mikhail et al., “Opaque and semitransparent logos were added to this sequence. Each tool was used to remove the logo from the test sequences, and the PSNR was measured relative to the groundtruth sequence and its output,” part 4; Miller et al. logos that are added to the radiology images, abstract).

Regarding claim 14, Mikhail et al. and Miller et al. disclose the apparatus of claim 1. Mikhail et al. and Miller et al. further indicate comprising the display (Mikhail et al., Fig. 6 shows displaying image with logo removed; Miller et al., Shows display of Images after the removal of logos and text, Fig. 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail et al. (“Automatic Logo Removal for Semitransparent and Animated Logos”) and Miller et al. (“Logo and Text Removal for Medical Image Retrieval”) as applied to claim 1 above, further in view of Lakkundi et al. (US 20150058877 A1).

Regarding claim 3, Mikhail et al. and Miller et al. disclose the method according to claim 1. Mikhail et al. and Miller et al. do not explicitly disclose the characteristic of the region comprises a set of pixels defining a line corresponding to the feature. 2015P01839WOUS  

Lakkundi et al. teach the characteristic of the region comprises a set of pixels defining a line corresponding to the feature (“A captured frame may include four edges (e.g., a top, bottom, and two sides) of a displayable image corresponding to an uppermost line/row of displayable pixels, a lowermost line/row of displayable pixels, a leftmost line/column of displayable pixels, and a rightmost line/column of displayable pixels.  A corner may be defined as a portion of pixels and/or pixel data radiating inward from an intersection of two of the four edges of the frame.  For example, a corner may be defined as pixel data included in a segment of the displayable image formed by joining a point (e.g., a pixel) on a first edge of the displayable image with a point (e.g., a pixel) on a second, adjacent edge of the displayable image.  The points may be joined with a substantially straight line (e.g., defining a triangle of pixel data within the displayable image), a curved line (e.g. defining a quarter-circle of pixel data within the displayable image), or a plurality of lines (e.g., defining a square, rectangle, and/or other polygon of pixel data within the displayable image).  For example, as shown in FIG. 1, the corners 110 may include square-shaped segments of pixel data of a displayable image presented on the display 106 having two sides corresponding to two adjacent edges of the displayable image and two sides within the displayable image.  The segments of pixel data defining the corners may be have any suitable size or dimension.  For example, the video processor may execute a learning algorithm and/or maintain data regarding the success of finding logo image data within corners formed from segments having different shapes, sizes, dimensions, etc. In some embodiments, one or more corners may have different shapes and/or sizes from another corner.  For example, logos that appear on the bottom of a displayable image may typically have an increased size or placement variation in comparison to logos that appear on the top of the displayable image”, [0028] [logo interpreted as artificially added]).

Mikhail et al. and Miller et al. and Lakkundi et al. are in the same art of processing logos image (Mikhail et al., abstract; Miller et al., abstract; Lakkundi et al., [0028]). The combination of Lakkundi et al. with Mikhail et al. and Miller et al. will enable the use of line detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the line detection of Lakkundi et al. with the invention of Mikhail et al. and Miller et al. as this was known at the time of filing, the combination would have predictable results, and as Lakkundi et al. teach this will best align the sound volume to detected content ([0033], [0034]), indicating a commercial application in television when combined with the system described by Mikhail et al. and Miller et al..

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail et al. (“Automatic Logo Removal for Semitransparent and Animated Logos”) and Miller et al. (“Logo and Text Removal for Medical Image Retrieval”) as applied to claim 1 above, further in view of Fukata et al. (US 20150071490 A1).

Regarding claim 4, Mikhail et al. and Miller et al. disclose the method according to claim 1. Mikhail et al. and Miller et al. do not explicitly disclose the characteristic of the region comprises a density of straight lines.

Fukata et al. teach the characteristic of the region comprises a density of straight lines (“Regular edge points P1 are extracted in a state in which image data of the detection areas A1, A2 is in a bird's-eye view, and with the condition that edge points are lined up in substantially a straight line with a density equal to or greater than a predetermined density.  Accordingly, regular edge points P1 can easily be detected for straight-line components such as artificial objects and the like, and regular edge points P1 cannot be easily detected for grass and snow.  Accordingly, grass and snow can be more accurately detected”, [0288]).

Mikhail et al. and Miller et al. and Fukata et al. are in the same art of identifying areas of an image (Mikhail et al., abstract; Miller et al., abstract; Fukata et al., abstract, [0288]). The combination of Fukata et al. with Mikhail et al. and Miller et al. will enable the use of line detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the line detection of Fukata et al. with the invention of Mikhail et al. and Miller et al. as this was known at the time of filing, the combination would have predictable results, and as Fukata et al. indicate this will increase calculation precision ([0098]), and increased precision will be a benefit in the image processing application of Mikhail et al. and Miller et al.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail et al. (“Automatic Logo Removal for Semitransparent and Animated Logos”) and Miller et al. (“Logo and Text Removal for Medical Image Retrieval”) as applied to claim 1 above, further in view of Chen et al. (US 6738512 B1).

Regarding claim 5, Mikhail et al. and Miller et al. disclose the method according to claim 1. Mikhail et al. disclose (In [3], the authors propose a real-time approach to detecting
opaque, semitransparent and partially animated logos. They also propose using average gradient values to detect semitransparent logos. Our approach uses average gradient values to estimate the position of a static logo, 2.1, The first step in logo detection is estimating the logo’s position. For this purpose we calculate a gradient field for each frame and then compute the average gradient map for several frames, 3.1.1) but do not explicitly disclose the characteristic of the region comprises a density of directional gradients.

Chen et al. teach the characteristic of the region comprises a density of directional gradients (“Shape suppression is used to identify areas of images that include particular shapes.  According to one embodiment, a Vector Quantization (VQ)-based shape classifier is designed to identify the vertical edges of a set of shapes (e.g., English letters and numbers).  A shape suppression filter is applied to the candidate areas, which are identified from a vertical edge map according to the edge density, to remove the vertical edges which are not classified as characteristic of shapes.  Areas with high enough edge density after the filtering are identified as potential areas of the image that include one or more of the set of shapes”, abstract, compares the edge density of the areas of the vertical thinned edge that correspond to the adjusted candidate text areas to a threshold.  Only those areas that have an edge density exceeding the threshold are output as one of the output text area(s) 320.  Areas which have an edge density that does not exceed the threshold are dropped, col. 9, lines 20-45, “A video image 228 is received by system 210 (block 332).  Vertical and horizontal edges in the image are identified (block 334), and the vertical edge density of portions in the vertical edge map is identified (block 336).  Portions with insufficient vertical edge densities are then removed from the vertical edge map (block 338).  The horizontal edge densities of verification windows of the remaining candidate text areas are then identified (block 340), and any areas with insufficient horizontal edge densities are removed from the candidate text areas (block 342).  After that, text-related vertical edges in the candidate areas are identify by a VQ-based shape classifier (block 344).  Based on this classification, probable areas of text are selected (block 346).  The selected areas are then identified as text areas”, col. 11, lines 1-15).

Chen et al. indicate looking for shapes, but an artificial shape such as a logo would be a design choice as to what shape to look for. 

Mikhail et al. and Miller et al. and Chen et al. are in the same art of identifying portions of an image (Mikhail et al., abstract; Miller et al., abstract; Chen et al., col. 11, lines 1-15). The combination of Chen et al. with Mikhail et al. and Miller et al. will enable the use of gradient density. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the gradient density of Chen et al. with the invention of Mikhail et al. and Miller et al. as this was known at the time of filing, the combination would have predictable results, and as Chen et al. indicate “Given the additional abilities of such devices in comparison to conventional televisions, many situations arise where it would be beneficial to be able to identify the text within a particular visual image.  For example, a video image may include a Uniform Resource Locator (URL) identifying a particular web page that can be accessed via the Internet.  If the URL text could be identified, then the text could be input to a web browser and the corresponding web page accessed without requiring manual input of the URL by the user” (col. 1, lines 20-35), indicating a way users of a system of Mikhail et al. and Miller et al. when combined with Chen et al. will improve user ease of access. 

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail et al. (“Automatic Logo Removal for Semitransparent and Animated Logos”) and Miller et al. (“Logo and Text Removal for Medical Image Retrieval”) as applied to claim 1 above, further in view of Di et al. (US 20160048536 A1).

Regarding claim 6, Mikhail et al. and Miller et al. disclose the method according to claim 1. 
Miller et al. further indicate “The removal of further structures such as text was done through smoothing followed by an edge detection, and thresholding to remove structures of low intensity”, but do not explicitly disclose the characteristic of the region comprises a difference in intensity between a first pixel in the region and a second pixel in the region.

Di et al. teach the characteristic of the region comprises a difference in intensity between a first pixel in the region and a second pixel in the region (“Typically, logos contain specific patterns that are designed to be visually prominent, as well as visually discriminative, in order to convey a significant and distinct brand value to various viewers. Within an image that depicts a logo, regions containing such patterns usually are high contrast areas of the image (e.g., areas of the image with large differences in luminance). Local feature descriptors (e.g., SIFT descriptors) are well-suited to representing such high contrast areas. However, color layout information presented in brand logos may be useful as well, [0019]).

Mikhail et al. and Miller et al. and Di et al. are in the same art of detecting logos in an image (Mikhail et al., abstract; Miller et al., abstract; Di et al., [0019]). The combination of Di et al. with Mikhail et al. and Miller et al. will enable the use of an intensity difference. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the difference of Di et al. with the invention of Mikhail et al. and Miller et al. as this was known at the time of filing, the combination would have predictable results, and as Di et al. indicate “Image matching and retrieval (e.g., logo matching and retrieval from natural images) may be a challenging problem with potentially wide commercial applications. In situations where logos are depicted in images, many commercial applications would benefit from real-time indexing and retrieval of logo images with high accuracy” ([0015]), indicating the commercial benefit when combined with Mikhail et al. and Miller et al..

Regarding claim 9, Mikhail et al. and Miller et al. disclose the method according to claim 1. 
Miller et al. further indicate “The removal of further structures such as text was done through smoothing followed by an edge detection, and thresholding to remove structures of low intensity”, but do not explicitly disclose the at least one computer processor is configured to identify the characteristic, wherein, to identify the characteristic, the at least one computer processor is configured to determine a difference between a first pixel of the region and a different, second pixel.

Di et al. teach to identify the characteristic, the at least one computer processor is configured to determine a difference between a first pixel of the region and a different, second pixel (“Typically, logos contain specific patterns that are designed to be visually prominent, as well as visually discriminative, in order to convey a significant and distinct brand value to various viewers. Within an image that depicts a logo, regions containing such patterns usually are high contrast areas of the image (e.g., areas of the image with large differences in luminance). Local feature descriptors (e.g., SIFT descriptors) are well-suited to representing such high contrast areas. However, color layout information presented in brand logos may be useful as well, [0019]).

Mikhail et al. and Miller et al. and Di et al. are in the same art of detecting logos in an image (Mikhail et al., abstract; Miller et al., abstract; Di et al., [0019]). The combination of Di et al. with Mikhail et al. and Miller et al. will enable the use of an intensity difference. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the difference of Di et al. with the invention of Mikhail et al. and Miller et al. as this was known at the time of filing, the combination would have predictable results, and as Di et al. indicate “Image matching and retrieval (e.g., logo matching and retrieval from natural images) may be a challenging problem with potentially wide commercial applications. In situations where logos are depicted in images, many commercial applications would benefit from real-time indexing and retrieval of logo images with high accuracy” ([0015]), indicating the commercial benefit when combined with Mikhail et al. and Miller et al..

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail et al. (“Automatic Logo Removal for Semitransparent and Animated Logos”) and Miller et al. (“Logo and Text Removal for Medical Image Retrieval”) as applied to claim 1 above, further in view of Liu et al. (US 20050078223 A1).

Regarding claim 7, Mikhail et al. and Miller et al. disclose the method according to claim 1. 
Miller et al. further indicate “The removal of further structures such as text was done through smoothing followed by an edge detection, and thresholding to remove structures of low intensity”, but do not explicitly disclose the characteristic of the region comprises a difference between a first pixel in the region and a second pixel in an additional image of the subject's body.

Liu et al. teach the characteristic of the region comprises a difference between a first pixel in the region and a second pixel in an additional image of the subject's body (pixel intensity value differences is utilized for tracking and sensing if the logo disappears from the image frames. The standard deviation of the noise is also utilized in sensing the disappearance of previously detected logo when the digital video signal is noisy, [0022], 
    PNG
    media_image1.png
    455
    549
    media_image1.png
    Greyscale
  
“As such, the previously detected logo is tracked within digital video signals that may be noisy, by: calculating the stochastic measurement (.sigma..sub.d) of the logo area by computing the standard deviation of logo pixel intensity difference, and sensing if a logo remains in a video frame or has disappeared (or starts to fade off) by comparing the .sigma..sub.d of the logo with given noise signal levels measured by standard deviation”, [0039]).

Mikhail et al. and Miller et al. and Liu et al. are in the same art of detecting logos in an image (Mikhail et al., abstract; Miller et al., abstract; Liu et al., [0022]). The combination of Liu et al. with Mikhail et al. and Miller et al. will enable the use of an intensity difference. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the difference of Liu et al. with the invention of Mikhail et al. and Miller et al. as this was known at the time of filing, the combination would have predictable results, and as Liu et al. indicate “Therefore, the present invention is very reliable and robust when the digital video signals contain noise, even at considerably high levels” ([0022]), indicating the benefit to adding the invention of Liu et al. to the invention of Mikhail et al. and Miller et al. when dealing with potentially noisy image signals.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail et al. (“Automatic Logo Removal for Semitransparent and Animated Logos”) and Miller et al. (“Logo and Text Removal for Medical Image Retrieval”) as applied to claim 1 above, further in view of Penna et al. (US 20140185909 A1).

Regarding claim 10, Mikhail et al. and Miller et al. disclose the method according to claim 1. 
Mikhail et al. further indicate “Our method consists of two main steps: logo detection and logo
removal. For the first step we determine the exact position of the logo and its binary mask (part 3) “The last step of logo detection is intended to build the final binary mask of the logotype, its transparency map and its color” (part 3.1.1), however do not explicitly disclose to generate the mask, the at least one computer processor is configured to combine one or more binary images.

Penna et al. teach to generate the mask, the at least one computer processor is configured to combine one or more binary images (Window file binarization means binarizes the background free window file; filtering means filters spurious pixels from the background free binarized window file; and merging means provides a document binarized image file of the document as merging of primary binarized document file and binarized window file to provide the binarized window file in the data window. The background estimation means comprises sequencing means for a sequential analysis on groups of pixels, by applying morphological expansion operators on each group of pixels and following erosion of said group of pixels for estimating the contribution of the background of the window to be subtracted from the pixels of the data window, [0011], The window identifying means 77 includes, in particular, currency symbol identification means 89 obtained, for example, by template matching techniques, logo recognition and localization means 91 and window delimitation means 92, [0066]).

Mikhail et al. and Miller et al. and Penna et al. are in the same art of detecting logos in an image (Mikhail et al., abstract; Miller et al., abstract; Penna et al., [0066]). The combination of Penna et al. with Mikhail et al. and Miller et al. will enable the combination of binary images. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the combined binary images of Penna et al. with the invention of Mikhail et al. and Miller et al. as this was known at the time of filing, the combination would have predictable results, and as Penna et al. indicate this improves binarization and is beneficial when dealing with sensitive information ([0010], [0011]) which will be relevant when dealing with sensitive information and often low resolution images described by Miller et al..

Regarding claim 11, Mikhail et al. and Miller et al. and Penna et al. disclose the apparatus of claim 10. Mikhail et al. and Penna et al. further indicate the at least one computer processor is configured to generate the one or more binary images based on one or more filters applied to the image (Mikhail et al., binary segmentation is performed, thereby filtering out a large portion of the pixels that belong to moving objects and to the background, part 2.2; Penna et al., binary images, [0011]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikhail et al. (“Automatic Logo Removal for Semitransparent and Animated Logos”) and Miller et al. (“Logo and Text Removal for Medical Image Retrieval”) as applied to claim 1 above, further in view of Yeh et al. (US 20070052854 A1).

Regarding claim 12, Mikhail et al. and Miller et al. disclose the method according to claim 1. 
Miller et al. further indicate edge detection, thresholding, dilatation, removal of small objects, and erosion (part 2) but do not explicitly disclose the at least one computer processor is configured to dilate the mask, wherein, to apply the mask, the at least one computer processor is configured to apply the dilated mask to the image.

Yeh et al. teach at least one computer processor is configured to dilate the mask, wherein, to apply the mask, the at least one computer processor is configured to apply the dilated mask to the image (“According to the embodiment shown in FIG. 1, Step 130 typically comprises performing a dilation operation on each candidate region to correct a contour thereof, and grouping a plurality of adjacent candidate regions into one to correct the number of candidate regions. The post processing are performed on the mask to correct the candidate region(s) to resolve some problems that are typically induced due to noises. In this embodiment, each candidate region is labeled with a specific index (e.g., a specific number) for further utilization in the coming steps. According to a variation of the embodiment mentioned above, if there exists a candidate region having its size of about two or three pixels, the candidate region is considered to be too small and will not be labeled with a specific index since this kind of candidate region is typically generated due to noises”, [0031], removing or concealing the logo(s) can be performed, [0033], the step of performing the post processing on the mask comprises: performing a dilation operation on each candidate region to correct a contour thereof, claim 17).
Mikhail et al. and Miller et al. and Yeh et al. are in the same art of detecting logos in an image (Mikhail et al., abstract; Miller et al., abstract; Yeh et al., [0033]). The combination of Yeh et al. with Mikhail et al. and Miller et al. will enable the dilation of a mask. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the dilation of Yeh et al. with the invention of Mikhail et al. and Miller et al. as this was known at the time of filing, the combination would have predictable results, and as Yeh et al. indicate “As the logo on the program is not directly related to the content of the program, and as the logo sometimes partially blocks a certain video object shown in the program, most program watchers feel bothered while the logo occupies a corner of a screen of a TV set or a monitor. In addition, if most of the time, the logo occupies the same corner of the screen of the TV set or the monitor, especially for that utilizing a plasma display panel (PDP), the display cells for displaying the logo on the PDP will burn out or have lower performance in contrast to the other display cells on the PDP some day” ([0005]) which can be accurately detected by Yeh et al. ([0007]) indicating the benefit to users by reducing the annoyance of logos in media watching applications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661